Opinion issued October 1, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00554-CV
____________

KERRY WALTER, Appellant

V.

UNIFUND CCR PARTNERS, Appellee




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 918,095




MEMORANDUM OPINION
          On September 24, 2009, appellant, Kerry Walter, and appellee, Unifund CCR
Partners, filed a joint motion to dismiss Walter’s restricted appeal, indicating that the
parties have reached a settlement that renders this appeal unnecessary.   No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  See
Tex. R. App. P. 42.1(a)(1).
 
          Any pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.